Exhibit 10.2

Execution Copy

EXHIBIT 2 TO STOCK PURCHASE AGREEMENT

PROMISSORY NOTE

 

€11,000,000    Date: January 6, 2014

FOR VALUE RECEIVED, Wildcat Acquisition BVBA, a besloten vennootschap met
beperkte aansprakelijkheid under Belgian law with registered offices at
Ambachtenlaan 1, 3001 Leuven (CBE no. 0543.762.994) (“Maker”) and wholly owned
subsidiary of Aratana Therapeutics Inc., a Delaware corporation (“Guarantor”),
promises to pay to Thuja Capital Healthcare Fund B.V. (the “Payee”), in its
capacity as Sellers’ Representative and acting on behalf of the persons listed
as Sellers on Annex A to the Stock Purchase Agreement dated January 6, 2014 by
and among the Guarantor, Maker, the aforementioned Sellers and Thuja Capital
Healthcare Fund B.V. as Sellers’ Representative (as it may be amended,
supplemented or modified from time to time, the “Stock Purchase Agreement”), the
principal sum of Eleven Million Euro (€11,000,000) (the outstanding principal
amount of this Note, the “Principal Amount”) in accordance with the provisions
of this Promissory Note (this “Note”). This Note is being issued pursuant to
Section 2.4 of the Stock Purchase Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Stock Purchase
Agreement.

1. Payment. The Principal Amount shall be due and payable by Maker to Payee on
December 31, 2014 (the “Maturity Date”); provided, that in the event that prior
to the Maturity Date, Guarantor shall complete any registered public offering or
private investment in public equity (PIPE) financing transaction with
institutional investors pursuant to which it issues shares of Parent Common
Stock for cash (for the avoidance of doubt, this shall not include the issuance
of Parent Common Stock upon the exercise of stock options or other equity
incentives or other similar issuances of stock), then the Principal Amount and
all accrued but unpaid interest thereon shall be due and payable within five
days after the date that Guarantor or any of its affiliates receives the net
proceeds from such financing transaction.

2. Interest. Interest shall accrue on the Principal Amount from the time of
execution and delivery of this Note until the Maturity Date, at a rate equal to
seven percent (7.0%) per annum, and shall be payable quarterly in arrears, with
the first such payment due and payable on March 31, 2014, and subsequent
payments due and payable on each of June 30, 2014, September 30, 2014 and the
Maturity Date (each such date an “Interest Payment Date”), when all then accrued
but unpaid interest shall be due and payable; provided that if (i) accrued but
unpaid interest shall not be paid in full on an Interest Payment Date, (ii) the
then outstanding Principal Amount and accrued but unpaid interest thereon shall
not be paid in full when due and payable, or (iii) Maker fails to pay any other
amount due hereunder when due, interest shall accrue on the unpaid balance of
the Principal Amount and on any accrued but unpaid interest thereon, from such
date until the date that (x) such accrued but unpaid interest, (y) the Principal
Amount and interest accrued but unpaid thereon or (z) such other amount, as
applicable, shall be paid in full, at an annual interest rate equal to the
lesser of (I) twelve percent (12%), or (II) the maximum rate of interest allowed
to be charged to Maker under applicable Legal Requirements.



--------------------------------------------------------------------------------

For the avoidance of doubt, Maker confirms that is has no reason to believe that
an interest rate of 12% would be contrary to applicable Legal Requirements at
any point in time.

3. Financial Covenants. The payment obligations of Maker (and Guarantor,
pursuant to Section 7 hereof) under this Note rank at least pari passu with all
existing unsecured obligations of the Maker and Guarantor and shall rank at
least pari passu with any and all future obligations of the Maker and Guarantor,
except for obligations mandatorily preferred by Legal Requirements applying to
companies generally and liens permitted under the secured indebtedness of
Guarantor and its affiliates to Square 1 Bank. If on February 28, 2014, this
Note has not been repaid in full (including the interest accrued thereon), any
debt financing of Guarantor and any of its affiliates with institutional lenders
(for the avoidance of doubt, this shall not include the incurrence of trade or
other debt in the ordinary course of business) from such date may only be
incurred for the purpose of reimbursing any amount outstanding under this Note,
unless such debt financing is expressed to rank junior to the obligations under
this Note.

4. Escrowed Closing Consideration. As soon as the Principal Amount becomes due
and payable in accordance with Clause 1 or Clause 5 hereof, the Sellers hereby
agree that, pursuant to Section 5.2 of the Stock Purchase Agreement, an amount
of cash equal to the Escrow Amount shall be deposited with the Escrow Agent in
the Escrow Account and the deposit of such amount shall be deemed to be payments
under the Note to the Payee in its capacity as the Sellers’ Representative.

5. Acceleration. In the event of a Change of Control or Payment Default (each as
defined below) prior to the Maturity Date, then upon the completion of such
Change of Control or upon the occurrence of such Payment Default, (i) the then
outstanding Principal Amount of this Note, plus (ii) the accrued but unpaid
interest, if any, shall become immediately due and payable, at which time they
will be immediately due and payable. The term “Change of Control” shall mean
(i) any direct or indirect acquisition of the Maker or Guarantor by means of
merger or other form of corporate reorganization in which outstanding shares of
the Maker or Guarantor are exchanged for securities or other consideration
issued, or caused to be issued, by the acquiring corporation or its subsidiary
(other than a merger effected primarily for the purpose of changing the domicile
of the Maker or Guarantor) that results in the transfer of 50% or more of the
outstanding voting power of the Maker or Guarantor, (ii) any other transaction
or series of related transactions in which in excess of 50% of the Maker’s or
Guarantor’s voting power is transferred directly or indirectly or (iii) any sale
or license (on an exclusive basis) of all or substantially all of the assets or
intellectual property of Guarantor (on a consolidated basis) outside the
ordinary course of business. The term “Payment Default” shall mean (i) any time
the Maker fails to pay any amount due hereunder when due and payable, provided
that such failure is not cured within five (5) Business Days of the Maker’s
receipt of written notice of the same from the Payee and (ii) the failure of
Maker to inform Payee by written notice of any Change of Control at the latest
on the Business Day following such Change of Control.

6. Right to Set-off. Maker’s obligation to pay the Principal Amount and accrued
interest thereon is subject to the Setoff Mechanism to which Maker is expressly
entitled pursuant to Section 5.3(b) of the Stock Purchase Agreement.



--------------------------------------------------------------------------------

7. Guarantee. Guarantor hereby irrevocably and unconditionally guarantees the
punctual performance by Maker of all obligations of the Maker under this Note
and undertakes that whenever the Maker does not pay any amount when due under or
in connection with this Note, that Guarantor shall pay that amount as if it was
the principal obligor. To the extent applicable, Guarantor hereby waives the
application of Article 2021 of the Belgian Civil Code and waives any right it
may have of first requiring the beneficiaries of the Note (or any trustee or
agent on their behalf) to proceed against or enforce any other rights or claim
payment from any person before claiming from Guarantor under this Clause 7,
without prejudice to Guarantor’s other right pursuant to Articles 2011 through
2039 of the Belgian Civil Code.

8. Miscellaneous.

8.1 Payee, in its capacity as Sellers’ Representative, and all persons listed as
Sellers on Annex A to the Stock Purchase Agreement are third party beneficiaries
(entitled however only to act through the Payee in its capacity of Sellers’
Representative and in accordance with the mandate of the latter under the Stock
Purchase Agreement) of any and all obligations of the Maker and of Guarantor
under this Note.

8.2 All payments made pursuant to this Note shall be made in Euro by wire
transfer to such bank account or bank accounts as Payee may specify. Any
dollar-euro currency exchange risk shall be exclusively borne by the Maker.

8.3 This Note shall be construed and enforced in accordance with and governed by
the laws of Belgium, without reference to conflicts of laws rules.

8.4 The titles, captions and headings of this Note are provided for convenience
of reference only and shall not be deemed to constitute a part of this Note.

8.5 All notices to a party hereto shall be addressed to such party at the
address or addresses as may be specified in the Stock Purchase Agreement (as the
same may be changed from time to time in accordance with the Stock Purchase
Agreement). All notices are effective the day after receipt, if sent by email
and confirmed by recognized overnight courier or facsimile.

8.6 Should any provision of this Note be deemed in contradiction with the laws
of any jurisdiction in which it is to be performed or unenforceable for any
reason, such provision shall be deemed null and void, but this Note shall remain
in full force in all other respects and the parties hereto shall negotiate in
good faith appropriate modifications to this Note that most nearly effects the
parties’ intent in entering into this Note.

8.7 Maker hereby waives presentment, demand, protest, notice of dishonor,
diligence and all other notices, any release or discharge arising from any
extension of time, discharge of a prior party, release of any or all of any
security given from time to time for this Note, or other cause of release or
discharge other than actual payment in full hereof.

8.8 Neither Maker nor Payee may assign or transfer (in whole or in part) (any of
its rights or obligations under) this Note without the express prior written
consent of the Payee. The consent of the Maker shall not be required for an
assignment by Payee to a Seller or



--------------------------------------------------------------------------------

any partner or stockholder of a Seller of interests in the Note (as opposed to
the Note itself) consisting solely of the right to receive payments in the
aggregate amount of up to Nine Million Five Hundred Thousand Euro
(€9,500,000) of the Principal Amount, together with the accrued but unpaid
interest thereon, provided that the Maker is given prior written notice of such
assignment and the transferee delivers to the Maker, as a condition to such
assignment, its written agreement to be subject to and bound by all of the
provisions set forth in this Note, the Purchase Agreement and the documents
contemplated thereby that were applicable to the transferor of such permitted
assignee.

8.9 If the Sellers decide to replace the Sellers’ Representative and appoint a
successor Sellers’ Representatives in accordance with Section 6.8(a) of the
Stock Purchase Agreement, such replacement shall also qualify as a replacement
of the Payee under this Note and, as from the notification to the Buyer of the
replacement of the Sellers’ Representative, only the successor Sellers’
Representative shall be entitled to act as Payee under this Note.

 

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Note as of the date first above
written.

 

 

 

MAKER

Wildcat Acquisition BVBA

 

By:   /s/ Steven St. Peter

Name:

Title:

 

Steven St. Peter

Director

Please hand-write the following below (in Dutch):

Goed voor borg voor de som van elf miljoen euro plus interesten aan zeven
percent

/s/ *

ARATANA THERAPEUTICS, INC., as Guarantor

 

By:   /s/ Steven St. Peter

Name:

Title:

 

Steven St. Peter

President and Chief Executive Officer

 

[Signature Page to Promissory Note]